CROW, Presiding Judge,
concurring.
I concur fully in the principal opinion, and write only to register the observation that Exhibit 2 may well have demonstrated that Fosdick’s motor vehicle operator’s license was in revocation status at the time of the incident in question, hence the evidence at trial may have been sufficient to support the conviction. If that be true, the trial court is reversed here through no fault or error of its own, but solely because of the State's dereliction in failing to ensure that the record on appeal was complete. Why the State would prosecute the case to conclusion in the trial court, then ignore the appeal by filing no brief and allowing the case to be submitted on an incomplete record is puzzling.